Court of Appeals
                                            f o r THE

                                 Third District of Texas
                               P.O.BOX 12547,AUSTIN,TEXAS 78711-2547
                                           (512)463-1733




Date:            October 16,2015

Case Number: 03-15-00495-CV
Trial Court No.: D-l-DC-14-205610                                                       KT 27U«
                                                                                    JHIRD COWff
                                                                                                  Jftweus
Style:           Ronald D. Patton v. The State of Texas



The enclosed opinion and judgment were sent this date to the following persons:


 The Honorable Velva L. Price                       Mr. Ronald D. Patton
 Civil District Clerk                              #1438891
 Travis County Courthouse                          Travis County Correctional
 P.O.Box 1748                                       3614 Bill Price Road
 Austin, TX 78767                                   DelValle,TX 78617
 * DELIVERED VIA E-MAIL *
                                                    The Honorable Rosemary Lehmberg
 The Honorable Karen Sage                           District Attorney
 Judge, 299th District Court                        Travis County Courthouse
 Travis County Courthouse                           P.O. Box 1748
 P.O. Box 1748                                      Austin, TX 78767
 Austin, TX 78767                                   * DELIVERED VIA E-MAIL *
 * DELIVERED VIA E-MAIL *
                                                    The Honorable Billy Ray Stubblefield
 The Honorable Lisa C. McMinn                       Administrative Judge
 State Prosecuting Attorney                         Williamson County Courthouse
 P.O. Box 13046                                     405 Martin Luther King, Box 2
 Austin, TX 78711                                   Georgetown, TX 78626
 * DELIVERED VIA E-MAIL *                           * DELIVERED VIA E-MAIL *
      TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED OCTOBER 16,2015



                                     NO. 03-15-00495-CV




                                 Ronald D. Patton, Appellant



                                 The State of Texas, Appellee




        APPEAL FROM THE 299TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
    DISMISSED FOR WANT OF JURISDICTION » OPINION BY JUSTICE FIELD



Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.
Therefore, the Court dismisses the appeal for want of jurisdiction. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.
      TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00495-CV



                                   Ronald D. Patton, Appellant




                                   The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
        NO. D-l-DC-14-205610, HONORABLE KAREN SAGE, JUDGE PRESIDING



                             MEMORANDUM                  OPINION



               Appellant Ronald D. Patton, an inmate appearing pro se, has filed a notice of"appeal

to recover property loss." However, based on the information provided in Patton's notice, it does

not appear that Patton first sought relief in the trial court and that he now seeks to appeal a

final judgment.

                Unless a statute authorizes an interlocutory appeal, the jurisdiction of this Court is

limited to the review of final judgments. Tex. Civ. Prac. & Rem. Code §§ 51.12,51.014; Lehmann

v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). After reviewing Patton's notice of appeal, the

clerk of this Court notified Patton that it appeared that the Court lacked jurisdiction to consider his

appeal. The clerk requestedthat Pattonrespond in writingto explain whythis Court hasjurisdiction

over his appeal and informed Patton that his appeal would be subject to dismissal if he did not

respond by August 17, 2015.
                                                      OFFICIAL BUSINESS                            US POSTAGE » PITNEY BOWES
Court ofAppeals                                       STATE OF TEXAS
                                                                               W



                                                      PENALTY FOR              J

          Third District                              PRIVATE USE           8b                                 $000.41'
P.O. BOX 12547. AUSTIN. TEXAS 78711-2547                                    0_ u.




                                                       MR. RONALD D. PATTON

                                    ss*5^              #1438891
                                                       TRAVIS COUNTY CORRECTIONAL
                                  *«*                  3614 Bll   NIXIE             7S7   DE   1270           0016/22/15
                                                       DELVA                   RETURN TO SENDER
                                                                                   R E F 'J 5 E D
                                                                               UNABLE     TO FORWARD
                                                 «G
                                                      %           BC:   7 87112 5 47 47          *0893-08829-22-11
                                     •42   HQ T7-£S 3 B 7%
                                                        95FBi~i
                                                         T5."             "i"li      li'mi'l-,Hil'hl,l,l»»i     ''i-tli'll'i